DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 2/5/2022.  Since the previous filing, claims 1, 3 and 10 have been amended, claim 2 has been cancelled and no claims have been added.  Thus, claims 1 and 3-10 are pending in the application.
In regards to the previous 112f rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant as amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1 recites the limitation “a plurality of massage units” in line 6 and then subsequently refers to “each of said massage units” both in claim 1 and in dependent claims.  There is potential for indefiniteness as “each” may be inclusive of either the whole of the plurality or a subset of the plurality.  Examiner suggests either removing “plurality” in claim 1 line 6 or subsequently inserting to read “each of said plurality of massage units” to clarify. 
Claim 10 recites the limitation “a plurality of massage units” in line 6 and then subsequently refers to “each of said massage units”.  There is potential for indefiniteness as “each” may be inclusive of either the whole of the plurality or a subset of the plurality.  Examiner suggests either removing “plurality” in claim 10 line 6 or subsequently inserting to read “each of said plurality of massage units” to clarify. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napier (US 2012/0136288) in view of Wilson (US 2020/0268590), Wollman (US 5601529), Marton (US 2017/0106249) and Wen (US 2007/0219474).
In regards to claim 1, Napier discloses a massaging glove assembly (title, paragraph 2) being configured to massage a user's hand (abstract, paragraph 6), said assembly comprising: a glove (massage glove 10) being wearable on a user's hand, said glove having a thumb portion (see Fig 1 where user’s thumb is located), a plurality of finger portions (finger segments 14) and a hand portion (hand covering 12) each receiving a respective one of the user's thumb, fingers and hand (paragraph 15 line 4-5 and paragraph 16 line 1-2, Fig 1); a plurality of massage units (finger massagers 16 induce vibrations that massage the fingers of the user and is therefore considered an equivalent structure to the massage units of the instant application), each of said massage units being integrated into said glove (paragraph 16 line 4-6), each of said massage units being positioned at strategic locations on said glove wherein each of said massage units is configured to massage locations on the user's hand associated with therapeutic massage (paragraph 16 line 6-8).
While Napier discloses a controller (control mechanism 18), it does not disclose an electronic device being in wireless communication with said massage units for remotely turning said massage units on and off.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Napier to have an electronic device being in wireless communication with said massage units for remotely turning said massage units on and off as taught by Wilson as this would allow a convenient remote interface through which to control the device.
Further, Napier does not disclose wherein each of the said massage units is a ball having an outer wall, said ball being hollow, said ball having a divider being positioned therein to define a motor chamber and a cam chamber within said ball, said outer wall being continuous extending around said cam chamber, said outer wall having a plurality of apertures each extending into said motor chamber for ventilating said motor chamber.
However, Wollman teaches a hand worn massage device (massage apparatus 10, column 2 line 63-65) and thus is analogous art wherein each of said massage units comprises an outer wall (housing 22), said wall being hollow, said wall having a divider being positioned therein to define a motor chamber and a cam chamber within said wall, said outer wall being continuous extending around said cam chamber (see Annotated Fig 6).

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

Annotated Fig 6

Further, Marton teaches a massage device that is a ball (title, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Napier such that the massage unit is a ball as taught by Marton as applicant has assigned no criticality to the shape of the units and it has been held that such changes in shape are within ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2145 IV B)
Further still, Wen teaches said outer wall having a plurality of apertures each extending into said motor chamber for ventilating said motor chamber (apertures 13 extend into the motor chamber to dissipate heat from motor 30, paragraph 21, Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Napier such that said outer wall having a plurality of apertures each extending into said motor chamber for ventilating said motor chamber as taught by Wen as this would allow the device to vent heat buildup within the motor chamber that might impact the function of the device.
In regards to claim 3, Napier in view of Wilson, Wollman, Marton and Wen teaches the device of claim 1 and the combination further teaches wherein each of said massage units includes a motor (Wollman: vibrating motor 50) being positioned within said motor chamber (Wollman: column 4 line 17-18, see Annotated Fig 6), said motor having a drive shaft (Wollman: 
In regards to claim 4, Napier in view of Wilson, Wollman, Marton and Wen teaches the device of claim 3 and the combination further teaches wherein each of said massage units includes a cam (Wollman: eccentric cams 54 and 55) being coupled to said drive shaft (Wollman: column 4 line 45-47) such that said motor rotates said cam when said motor is turned on, said cam being offset from a rotational axis of said drive shaft such that said cam orbits within said cam chamber to generate inertia for massaging the user's hand (Wollman: column 4 line 47-50).
While Wollman does not specifically teach the generation of inertia for massaging the user’s hand, Wollman contains an eccentric cam which is offset from the rotational axis of the motor and drive shaft (Fig 6) which would provide the functionality as claimed (MPEP 2114 I).
In regards to claim 5, Napier in view of Wilson, Wollman, Marton and Wen teaches the device of claim 3 and Napier further discloses a control circuit (control mechanism 18) being integrated into said glove (paragraph 18, Fig 1), said control circuit receiving an on input and an off input (paragraph 18).
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napier (US 2012/0136288) in view of Wilson (US 2020/0268590), Wollman (US 5601529), Marton (US 2017/0106249) and Wen (US 2007/0219474) as applied to claim 5 above and in further view of Brown (US 2015/0032036).
In regards to claim 6, Napier in view of Wilson, Wollman, Marton and Wen teaches the device of claim 5 and Napier further discloses wherein said motor in each of said massage units being turned on when said control circuit receives said on input, said motor in each of said massage units being turned off when said control circuit receives said off input (control mechanism 18 controls operations of the vibrators 16, paragraph 18).

However, Brown teaches a massage glove further comprising an array of conductors (wires 40, 42, 44, 46 and 48) being integrated into said glove (Fig 3), said array of conductors being electrically coupled between said control circuit and said motor in each of said massage units (wires link motors to power source, paragraph 21 line 2-4, power source triggered by on/off switch, paragraph 22 line 10-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Napier to have an array of conductors being integrated into said glove, said array of conductors being electrically coupled between said control circuit and said motor in each of said massage units as taught by Brown as this would establish an electrical connection between the controller and the motors to allow for activation and control of the massage functions.
In regards to claim 7, Napier in view of Wilson, Wollman, Marton, Wen and Brown teaches the device of claim 6 and the combination further teaches a receiver (Wilson: transceiver 56, a transceiver being device that may function for both transmission and reception as defined by Merriam-Webster) being integrated into said glove (Wilson: transceiver 56 integrated into garment (sock 12), paragraph 18), said receiver being electrically coupled to said control circuit (Wilson: transceiver may be used to control massagers 28, paragraph 18).
In regards to claim 8, Napier in view of Wilson, Wollman, Marton, Wen and Brown teaches the device of claim 7 and Napier further discloses a power supply being integrated into said glove, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (control mechanism 18 may be battery operated, paragraph 14 line 8, paragraph 18 line 9-10, claim 3).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napier (US 2012/0136288) in view of Wilson (US 2020/0268590), Wollman (US 5601529), Marton (US 2017/0106249), Wen (US 2007/0219474) and Brown (US 2015/0032036) as applied to claim 7 above as evidenced by Lam (US 2014/0120983).
In regards to claim 9, Napier in view of Wilson, Wollman, Marton, Wen and Brown teaches the device of claim 7 and the combination further teaches wherein said electronic device (Wilson: remote control or smartphone 58) is in wireless electrical communication with said receiver (Wilson: paragraph 18 line 11-14), said control circuit receiving said on input when said electronic device broadcasts an on command, said control circuit receiving said off input when said electronic device broadcasts an off command (Wilson: paragraph 18 lines 11-14).
While the combination does not explicitly disclose that the electronic device comprises a transceiver, both Wilson and Marton teach the electronic device may be a smartphone (Wilson: paragraph 18; Marton: paragraph 153) and it is known that smartphones may use transceivers to communicate wirelessly with other devices (Lam: paragraph 275).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronic device (smartphone) to comprise a transceiver as these are commonly used for wireless communication protocols (Lam: paragraph 275; Marton: paragraph 153; Wilson: paragraph 18).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napier (US 2012/0136288) in view of Wollman (US 5601529), Wen (US 2007/0219474), Marton (US 2017/0106249), Wen (US 2007/0219474), Brown (US 2015/0032036), Wilson (US 2020/0268590) as evidenced by Lam (US 2014/0120983) and Taylor (US 2015/0208739).
In regards to claim 10, Napier discloses a massaging glove assembly (title, paragraph 2) being configured to massage a user's hand (abstract, paragraph 6), said assembly comprising: a glove (massage glove 10) being wearable on a user's hand, said glove having a thumb portion (see Fig 1 where user’ thumb is located), a plurality of finger portions (finger segments 14) and 
Napier does not disclose each of said massage units comprising: a ball having an outer wall, said ball being hollow, said ball having a divider being positioned therein to define a motor chamber and a cam chamber within said ball, said outer wall being continuous around said cam chamber, said outer wall having a plurality of apertures each extending into said motor chamber for ventilating said motor chamber; a motor being positioned within said motor chamber, said motor having a drive shaft extending through said divider and into said cam chamber; and a cam being coupled to said drive shaft such that said motor rotates said cam when said motor is turned on, said cam being offset from a rotational axis of said drive shaft such that said cam orbits within said cam chamber to generate inertia for massaging the user's hand; an array of conductors being integrated into said glove, said array of conductors being electrically coupled 
However, Wollman teaches and a hand worn massage device (massage apparatus 10, column 2 line 63-65) and this is analogous art, wherein each of said massage units comprises an outer wall (housing 22), said wall being hollow, said wall having a divider being positioned therein to define a motor chamber and a cam chamber within said wall, said outer wall being continuous around said cam chamber (see Annotated Fig 6), a motor (vibrating motor 50) being positioned within said motor chamber (column 4 line 17-18, see Annotated Fig 6), said motor having a drive shaft (rotating shaft 52, 53) extending through said divider and into said cam chamber (see Annotated Fig 6) a cam (eccentric cams 54 and 55) being coupled to said drive shaft (column 4 line 45-47) such that said motor rotates said cam when said motor is turned on, said cam being offset from a rotational axis of said drive shaft such that said cam orbits within said cam chamber to generate inertia for massaging the user's hand (column 4 line 47-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Napier such that each of said massage units comprises an outer wall, said wall being hollow, said wall having a divider being positioned therein to define a motor chamber and a cam chamber within said wall, said outer wall being 
While Wollman does not specifically teach the generation of inertia for massaging the user’s hand, Wollman contains an eccentric cam which is offset from the rotational axis of the motor and drive shaft (Fig 6) which would provide the functionality as claimed (MPEP 2114 I).
Further, Marton teaches a massage device that is a ball (title, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Napier such that the massage unit is a ball as taught by Marton as applicant has assigned no criticality to the shape of the units and it has been held that such changes in shape are within ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2145 IV B)
Further, Wen teaches said outer wall having a plurality of apertures each extending into said motor chamber for ventilating said motor chamber (apertures 13 extend into the motor chamber to dissipate heat from motor 30, paragraph 21, Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Napier such that said outer wall having a plurality of apertures each extending into said motor chamber for ventilating said motor chamber as taught by Wen as this would allow the device to vent heat buildup within the motor chamber that might impact the function of the device.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Napier to have an array of conductors being integrated into said glove, said array of conductors being electrically coupled between said control circuit and said motor in each of said massage units as taught by Brown as this would establish an electrical connection between the controller and the motors to allow for activation and control of the massage functions.
Further still, Wilson teaches wearable massage garment (massaging sock 12) and this is analogous art, with a receiver (transceiver 56, a transceiver being device that may function for both transmission and reception as defined by Merriam-Webster) being integrated into said glove (transceiver 56 integrated into garment (sock12), paragraph 18), said receiver being electrically coupled to said control circuit (transceiver may be used to control massagers 28, paragraph 18), an electronic device (Wilson: remote control or smartphone 58) is in wireless electrical communication with said receiver (Wilson: paragraph 18 line 11-14), said control circuit receiving said on input when said electronic device broadcasts an on command, said control circuit receiving said off input when said electronic device broadcasts an off command (Wilson: paragraph 18 line 11-14).
While the combination does not explicitly disclose that the electronic device comprised a transceiver, both Wilson and Marton teach the electronic device may be a smartphone (Wilson: paragraph 18; Marton: paragraph 153) and it is known that smartphones may use transceivers to communicate wirelessly with other devices (Lam: paragraph 275).

While Napier discloses a heating element where the intensity of the heat is controllable (paragraph 19) id does not disclose at thermostat being electrically coupled to the control circuit, said thermostat being in thermal communication with said heating element, said thermostat turning said heating element off when said heating element reaches a predetermined maximum temperature.
However, Taylor teaches a heated garment (device 100) with a thermostat integrated into the garment and in communication with the control in order to monitor and regulate the temperature of the garment (paragraph 37).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Napier to have a thermostat in communication with the control mechanism as taught by Taylor as this would allow the user to maintain the temperature setting at a comfortable and effective level.
Response to Arguments
In regards to the arguments concerning independent claims 1 and 10, these arguments are in regards to the amendments made to the claims and are addressed in the new rejections entered above. 
In regards to the arguments concerning the dependent claims 3-9, these arguments concern the dependency of these claims on independent claim 1 and are addressed in the new rejections entered above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785